 Case: 1:14-cv-01748 Document #: 2997 Filed: 06/21/19 Page 1 of 1 PageID #:76829



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE: TESTOSTERONE                           Case No. 1:14-cv-01748
 REPLACEMENT THERAPY PRODUCTS                  MDL No. 2545
 LIABILITY LITIGATION


 This document relates to all cases



                    CASE MANAGEMENT ORDER NO. 155
(Appointment of Certified Public Accountant to Manage Common Benefit Funds)
       The Court hereby orders that Matt Jackson, a Certified Public Accountant and

Chief Treasury Officer of ARCHER Systems, LLC, is appointed to serve as Escrow Agent

over the TRT Fee Fund and the TRT Expense Fund (the “Funds”) established pursuant

to Amended Case Management Order 16, Dkt. No. 2902 (Oct. 26, 2018). Mr. Jackson is

directed to keep detailed records of all deposits and withdrawals and to prepare tax

returns and other tax filings in connection with the Funds. The hourly rate for Mr. Jackson

shall be $125/hour; the hourly rate for his assistants shall be $25/hour. Mr. Jackson shall

utilize his assistants where appropriate to control costs. Mr. Jackson is directed to submit

quarterly detailed bills to the Court and to Plaintiffs’ Liaison Counsel. Mr. Jackson’s bills

shall be paid from the TRT Expense Fund and shall be considered a shared cost.

Plaintiffs’ Liaison Counsel are directed to provide a copy of this Order to Mr. Jackson.




June 21, 2019
                                                  MATTHEW F. KENNELLY
                                                  UNITED STATES DISTRICT JUDGE
